          Case 9:19-cv-00162-KLD Document 96 Filed 05/07/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


  HERBERT J. MASON,
                                                    CV 19-162-M-KLD
                        Plaintiff,

  vs.                                                ORDER AMENDING FINAL
                                                     PRETRIAL ORDER
  PROFESSIONAL
  TRANSPORTATION, INC., an
  Indiana Corporation,

                        Defendant.

        Pursuant to discussions at the May 3, 2021 pretrial conference, Plaintiff

Herbert Mason has filed an Amendment to Plaintiff’s Damage Analysis: Pretrial

Order Paragraph VIII updating and amending his economic damage analysis. (Doc.

95). Accordingly, and as discussed with the parties at the pretrial conference on

May 3, 2021,

        IT IS ORDERED that Paragraph VIII of the Final Pretrial Order entered on

October 29, 2020 (Doc. 75) is amended to read as follows:
                                           1
            Case 9:19-cv-00162-KLD Document 96 Filed 05/07/21 Page 2 of 3



 VIII.          Legal Issues

       A.       Trial Issues:

       1.       The legal elements of Plaintiff’s claims and the defenses against

Plaintiff’s claims.

       2.       The measure of Plaintiff’s economic damages as prescribed by the

Montana Wrongful Discharge from Employment Act.

       Plaintiff’s damages are calculated as follows:

       2017: $74,143 – $28,930 = $45,213

       2018: $74,143 – $19,276 = $54,867

       2019: $74,143 - $18,727 = $55,416*

       2020: $74,143 - $4,851 = $69,292*

       Jan. 1, 2021 – March 9, 2021: $0*

       TOTAL LOST EARNINGS: $224,788

Plaintiff is entitled to interest on his lost earnings.

* Plaintiff received Social Security Retirement benefits in 2019-2021, as well as a

period of UI benefits and Covid relief funds, which are not included.

       3.       Defendant disputes Plaintiff’s damages.

       4.       Defendant has filed several motions in limine.




                                             2
        Case 9:19-cv-00162-KLD Document 96 Filed 05/07/21 Page 3 of 3



      All other provisions of the Final Pretrial Order entered on October 29, 2020

(Doc. 75) shall remain the same.

            DATED this 7th day of May, 2021.


                                         ________________________________
                                         Kathleen L. DeSoto
                                         United States Magistrate Judge




                                        3
